244 F.2d 315
HUMBLE OIL & REFINING COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 16035.
United States Court of Appeals Fifth Circuit.
May 17, 1957.

Petition for Review of an Order of the Federal Power Commission, sitting at Washington, D. C.
William H. Holloway, Carl Illig, Rex G. Baker, Nelson Jones, William J. Merrill, Houston, Tex., Bernard J. Caillouet, Charles Janvier, New Orleans, La., Bernard A. Foster, Jr., Washington, D. C., Ross, Marsh & Foster, Washington, D. C., of counsel, for petitioner.
W. Russell Gorman, Atty., Willard W. Gatchell, Gen. Counsel, William L. Ellis, and Luke R. Lamb, Attys., Howard E. Wahrenbrock, Sol., C. Louis Knight, Atty., Federal Power Commission, Washington, D. C., for respondent.
Before BORAH, RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on a petition for review of an order of the Federal Power Commission and was argued by counsel. Upon consideration whereof, and of the briefs filed by the parties, it is


2
Ordered and adjudged by this Court that the petition for review in this case be, and it is hereby, dismissed on the authority of Humble Oil & Refining Co. v. Federal Power Commission, 5 Cir., 236 F.2d 819, certiorari denied 352 U. S. 967, 77 S.Ct. 354, 1 L.Ed.2d 321.


3
Dismissed.


4
BROWN, Judge, dissents for the reasons set forth at length in his dissent, Magnolia Petroleum Co. v. Federal Power Commission, 5 Cir., 236 F.2d 785 at page 793, and particularly Part II, Suspension Cases.